DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rampana as are set out below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kon et al. (US 2016/0068021), hereinafter referred to as Kon, in view of Rampana et al. (US 2013/0228262), hereinafter referred to as Rampana.
Regarding claims 1 and 3, Kon discloses [Figures 1 and 2] a tire frame member 17 made of a thermoplastic resin [Kon Paragraph 0040], formed in a circle [Kon Paragraph 0021], and a reinforcing layer 28 (belt layer) that is provided at an outer periphery of the tire frame member 17, and in which a reinforcing cord member 22 (resin-covered cord), which is configured by covering a reinforcing cord 24 with a covering resin 26 [Kon Paragraph 0046], in this case a thermoplastic resin [Kon Paragraph 0049], is wound onto the outer periphery of the tire frame member 17 in a spiral pattern around a tire circumferential direction, and is bonded to the tire frame member [Kon Paragraph 0050].
Kon does not disclose anything specifically regarding the resin covered cord having a chamfered portion formed at a tire axial direction end portion of a tire radial direction inside face of the resin-covered cord. Kon discloses that the resin-covered cord has a substantially square cross-sectional profile; however, it is further explained that the invention is not limited to this profile and other shapes may be used [Kon Paragraph 0048].
Rampana teaches [Figure 2a] a pneumatic tire comprising a belt 6 formed by spirally winding a continuous elongated element 12 (covered cord) around the tire circumference [Rampana Paragraphs 0086-0088], where the continuous elongated element 12 has rounded (chamfered) lower and upper edges [Figure 2a]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kon with the teachings of Rampana to have a covered cord with the lower and upper edges rounded (chamfered). Doing so it is possible to both increase the tire performance and to obtain a high degree of comfort [Rampana Paragraph 0019]. Alternatively, such a configuration is a known alternative configuration for a covered cord with the predictable result of forming a functional belt cord. It is noted that applicant has submitted no evidence establishing unexpected results of the claimed configuration. Such a configuration would have the chamfered portion accommodating overspill resin from the tire frame member when the resin-covered cord is bonded onto the tire frame member.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kon in view of Rampana as applied to claim 1 above, and further in view of Suda et al. (US 2005/0224159), hereinafter referred to as Suda.
Regarding claim 2, Kon does not disclose anything specifically regarding the resin covered cord having an acute angle portion. Kon discloses that the resin-covered cord has a substantially square cross-sectional profile; however, it is further explained that the invention is not limited to this profile and other shapes may be used [Kon Paragraph 0048].
Suda teaches [Figure 35(2), upper left embodiment] a continuous strip (covered cord) in the shape of a parallelogram, with an acute angle and an obtuse angle on the lower edge of the continuous strip [Suda Paragraph 0147], and that such a configuration is an alternative to a rectangular shape [Figure 35(2), lower left embodiment]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kon (combined) with the teachings of Suda of using a parallelogram shape instead of a rectangular shape as a known alternative configuration for a covered cord with the predictable result of forming a functional belt cord. Because such a configuration has chamfering on both lower corners, the acute angle portion would have chamfering as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 1, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749